RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1318-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

K.M.B.,

     Defendant-Appellant.
__________________________

                   Submitted January 21, 2020 – Decided April 23, 2020

                   Before Judges Sabatino and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 11-01-0072.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele E. Friedman, Assistant Deputy
                   Public Defender, of counsel and on the briefs).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel and on the brief; Catherine A. Foddai, Legal
                   Assistant, on the brief).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant appeals his September 30, 2016 convictions and sentences for

first-degree aggravated sexual assault through the digital penetration of a child

less than thirteen years old, N.J.S.A. 2C:14-2(a)(1), and third-degree

endangering the welfare of a child through sexual conduct impairing or

debauching the morals of the child, N.J.S.A. 2C:24-4(a). For the aggravated

sexual assault conviction he was sentenced to a sixteen-year prison term subject

to an eighty-five percent parole disqualifier under the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2, to run concurrently with a four-year prison term

for endangering the welfare of a child.

      For the reasons that follow, we affirm the convictions. However, as the

State concedes, we remand for correction of a fourth amended judgment of

conviction (JOC) to reflect defendant's sixteen-year aggravated sexual assault

sentence is not subject to NERA, which was not in effect at the time the offense

was committed, but rather it is subject to an eight-year parole disqualifier.

                                          I.

      First Trial

      Defendant was indicted on January 13, 2011 for first-degree aggravated

sexual assault and second-degree endangering the welfare of a child through

                                                                          A-1318-16T4
                                          2
sexual conduct impairing or debauching the morals of the child by someone with

a legal duty of care or assumed responsibility of care, N.J.S.A. 2C:24-4(a). The

latter charge was amended to third-degree endangering the welfare of a child

through sexual conduct impairing or debauching the morals of the child. The

victim, Katie,1 is the daughter of defendant's former girlfriend.

      In 2011, a jury found defendant guilty of the charges and he was sentenced

to an aggregate prison term of sixteen years with an eight-year period of parole

ineligibility. We reversed his convictions on direct appeal because the trial court

denied defendant's constitutional right to represent himself and remanded the

matter for further proceedings. State v. K.M.B., No. A-5387-11 (App. Div. Dec.

17, 2014) (slip op. at 9-10).

      Second Trial and Pretrial Proceedings

      On September 28, 2105, following remand, defendant indicated to a

different trial court that he wished to be represented by the Office of the Public

Defender (OPD). An attorney ("OPD counsel") from the OPD was assigned to




1
  We use pseudonyms to protect the privacy of the child victim and members of
the family. R. 1:38-3(c)(9).



                                                                           A-1318-16T4
                                        3
represent him.2 However, in the midst of pretrial matters, defendant changed

his mind on October 27, saying he wanted to represent himself. Yet, the next

day, he retracted his request to represent himself, advising the court he wanted

to be represented by OPD counsel.

      A week later on November 5, during pretrial motions' argument, the

"merry-go-round" continued; defendant changed his mind again, informing the

court he wanted to represent himself. After the court extensively voir dired

defendant, including an explanation of the charges and the potential sentences

if convicted, OPD counsel was relieved and ordered to be stand-by counsel for

defendant.

      Prior to commencement of another pretrial hearing two weeks later,

defendant wanted OPD counsel removed as stand-by counsel. Defendant stated

he did "not feel comfortable with [OPD counsel] as his assistant" because OPD

counsel told him there would be "[twelve] white ladies from Woodcliff Lakes"

as jurors and he would be found guilty. The court responded by detailing all the

equivocal statements defendant made about representing himself, and then

ordered OPD counsel to continue serving as stand-by counsel. After defendant


2
   In fact, two attorneys from the OPD were assigned to represent defendant.
Because it appears one attorney was considered the lead counsel, for ease of
reference, we refer to them collectively in the singular.
                                                                        A-1318-16T4
                                       4
again complained about OPD counsel and the OPD generally to justify his

demand to proceed without a stand-by counsel, the court rejected his request,

declaring:

             I think you understand or at least have a grasp how – of
             your strategy and how you want to try this case. So,
             I'm not concerned about your capacity to try this case
             on your own with assistance from a public defender.
             So, I'm not going to excuse the stand-by counsel
             because I think that would be critical and would be
             prejudicial to your case.

             []I've observed[;] you have used [OPD counsel]
             repeatedly for legal questions. you have turned to him
             for legal advice . . . but there are certain legal issues
             that you have to understand and I'm going to protect the
             process and this trial.

The court reminded defendant the role of stand-by counsel was to advise on

things like how to admit items into evidence but was not to help him strategize

or conduct examinations of witnesses.

      On December 8, the first day of trial, the confusion produced by defendant

continued. In the morning, the court declined defendant's request that OPD

counsel be replaced with his "jailhouse lawyers," two fellow inmates, to act as

stand-by counsel. But by the end of the day, OPD counsel informed the court

defendant was having doubts about representing himself, which defendant

confirmed.


                                                                         A-1318-16T4
                                        5
      The next day, defendant gave several reasons for not wanting to represent

himself and sought a postponement of the trial. The State objected, arguing

defendant was lying and attempting to manipulate the system, which he had been

doing throughout the prosecution of his charges. Finding both defendant's

representations lacking credibility and the need to protect the integrity of the

proceedings, the court denied defendant's requests.

      Defendant, however, eventually got the postponement he wanted when the

court declared a mistrial due to juror misconduct because a juror advised other

jurors she knew a witness from middle school.

      Proceeding with an abundance of caution in scheduling a new trial date,

the court asked defendant if he wanted to represent himself. Defendant replied

he wanted OPD counsel to represent him; OPD counsel agreed to do so.

      Third Trial and Pretrial Proceedings

      Three months later on March 2, 2016, when the new trial was set to

commence, defendant again wanted OPD counsel relieved as his counsel. OPD

counsel was accused of not keeping defendant informed, which OPD counsel

denied. The court rejected the request, viewing it as another delay tactic by

defendant.




                                                                        A-1318-16T4
                                       6
      Undeterred, defendant disrupted jury selection when he stood up and

stated in front of the jury panel that he had fired his attorney while pointing to

OPD counsel.     The jury panel had to be dismissed.         The court strongly

admonished defendant of the possibility of being held in contempt if he

continued to intentionally disrupt the proceedings.

      Fourth Trial and Pretrial Proceedings

      On March 15, the court questioned defendant about a letter he wrote to

the court alleging OPD counsel harassed and assaulted him on about February

23 or 24, and his renewed request to represent himself. In response to the letter,

OPD counsel and the OPD moved to be completely relieved from defendant's

case. Among the many cited reasons in a responsive letter brief to the court, the

OPD claimed it could no longer represent defendant due to his continued pattern

of pervasive false accusations, refusal to cooperate, and his "abusive,"

"manipulative," and "antagonistic" conduct towards OPD counsel which

"appear[ed] to be part of a larger strategy to – resolution in this case."

Defendant, according to the OPD, thereby forfeited his right to counsel.

      After questioning defendant about waiver of his right to counsel, the court

allowed him to represent himself once again. When the court denied him the

right to demand who would serve as his stand-by counsel, defendant stated he


                                                                           A-1318-16T4
                                        7
would proceed without stand-by counsel.        At no point, did he ask for the

opportunity to hire private counsel. The court ordered OPD counsel relieved

from representing defendant, who had forfeited his right to counsel at public

expense based upon his conduct. United States v. McLeod, 53 F.3d 322, 325

(11th Cir. 1995).        Defendant mentioned he needed the help of an OPD

investigator "to look . . . [for] records," but when the court noted the trial was

about to start, he accepted the fact that none could be provided and stated, "I'm

ready to go to trial."

      The State presented the testimony of Katie; Demi, Katie's mother and

defendant's ex-girlfriend and mother of his daughter, Anna; Sergeant Tara

Jennings of the Bergen County Prosecutor's Office who investigated Katie's

allegations; and the State's expert Dr. Anthony D'Urso, a licensed clinical

psychologist.

      Katie, twenty-three years old when she testified, stated she was sexually

abused by defendant after she, her mother, and her baby sister had moved to

Teaneck from Maryland in May 2001. She was nine years old when defendant,

who was briefly staying at the house after helping them move, called her from

her second-floor bedroom into the hallway. She recalled two occasions when

defendant kissed her using his tongue inside her mouth while lying on top of her


                                                                          A-1318-16T4
                                        8
as she laid on the hallway floor. On another occasion, she claimed defendant

moved her underwear down her legs, and while kissing her, inserted his fingers

into her vagina. Testifying she was in shock; she did not scream or yell for help.

At the time the assaults occurred, her grandmother, who operated a child day

care on the first floor, was either inside the house or outside with the children

she cared for.

      Katie did not report the assaults until she was a high school sophomore.

When asked by the prosecutor why she did not tell her mother about the incidents

right after they happened, Katie responded, "[a]side from the fact that

[defendant] told me not to tell anyone, I was scared to tell anyone because I just

didn't know, like, what was going to happen after that." She did not remember

how it had made her feel during or right after the insertion, but recalled as she

got older, it made her feel "disgusting." She eventually told her mother because

she was:

            having issues with a relationship I was in, in high
            school. It was my first boyfriend. And things just
            seemed to be going completely wrong. And I felt like
            a part of the reason was because of me. And what
            happened to me. And because I didn't know how to deal
            with what happened to me. And I felt like I was just
            kind of ruining everything.




                                                                          A-1318-16T4
                                        9
      Demi testified that after her family moved to her parents' house in

Teaneck in the spring of 2001, defendant stayed with them for about three

weeks. During the first two weeks, Katie was out of school waiting for her

Maryland school records to arrive so she could be enrolled. She was watched

during the day by her grandmother, while Demi was attending a program to

become eligible for social services. Demi recalled it was not until February

2009, when an extremely sad Katie told her that defendant had "molested her,"

but she gave no details.

      Demi did not report Katie's allegations until a few days later because she

had to "find out what process I should go through because of things that

happened in another state."     Because this was a reference to defendant's

conviction in Maryland for sexually assaulting Katie there, a side bar occurred.

Ultimately, the court and defendant decided to withdraw the question and strike

the testimony. On defendant's cross-examination, Demi admitted she had no

idea Katie was abused in Teaneck.

      The State's next witness, Jennings, testified regarding her approximately

hour-long interview with Katie in March 2009.          She also discussed her

interviewed with Demi. Jennings also disclosed her inspection of the house




                                                                        A-1318-16T4
                                      10
where Katie claimed the sexual abuse occurred. Her description of the house

and its layout matched the description Kate gave to the jury.

      Dr. D'Urso testified regarding Child Sexual Abuse Accommodation

Syndrome (CSAAS). Explaining the history of CSAAS after child sex abuse

became criminalized in the 1980s, the doctor stated it was intended to be:

            [E]ducation for the court, for the jury to see as a
            backdrop of information. It's not for diagnosis reasons.
            It's not for proof. It's not something where you could
            say if there are five elements of this and the child has
            four of them there's a probability -- not meant for any
            of that. It's simply meant to help juries, triers of fact,
            to understand the dynamics of child sexual abuse to be
            applied in the way that you might apply them.

He then gave a detailed description of the five elements: secrecy, helplessness,

entrapment, delayed disclosure, and retraction. In doing so, he asserted it was

common for child victims of sex abuse to engage in secrecy and thus delay

disclosing their abuse. Dr. D'Urso, who never met Katie, could not opine that

she was in fact abused. In fact, the court sustained the State's objections to

defendant's pointed cross-examination seeking Dr. D'Urso to state whether Katie

was abused by him.

      In admitting the CSAAS testimony, the court issued the standard model

jury instruction about expert witness testimony in addition to giving a special

instruction cautioning about CSAAS testimony based on the Model Jury

                                                                         A-1318-16T4
                                       11
Charges (Criminal), "Child Sexual Abuse Accommodation Syndrome" (rev.

May 16, 2011). The court also instructed:

           The law recognizes that stereotypes about sexual
           assault complaints may lead some of you to question
           [Katie]'s credibility based solely on the fact that she did
           not complain about the alleged abuse earlier. You may
           or may not conclude that her testimony is untruthful
           based only on her delayed disclosure. You may
           consider the delayed disclosure along with all other
           evidence including [Katie]'s explanation for her
           delayed disclosure in deciding how much weight, if
           any, to afford her testimony. You may also consider
           the expert testimony that explained that delay is one of
           the many ways in which a child may respond to sexual
           abuse.

           [Y]our deliberations in this regard should be informed
           by the testimony presented concerning [CSAAS].

           You may recall evidence that [Katie] failed to disclose,
           or acted or failed to act in a way addressed by
           [CSAAS]. In this respect, Dr. D'Urso testified on
           behalf of the State, and is qualified as an expert as to
           [CSAAS]. You may only consider the testimony of this
           expert for a limited purpose. . . .

           You may not consider Dr. D'Urso's testimony as
           offering proof that child sexual abuse occurred in this
           case. [CSAAS] is not a diagnostic device and cannot
           determine whether or not abuse occurred. It relates only
           to a pattern of behavior of the victim which may be
           present in some child sexual abuse cases.

           You may not consider expert testimony about [CSAAS]
           as proving whether abuse occurred or did not occur.
           Similarly, you may not consider that testimony as

                                                                         A-1318-16T4
                                      12
           proving, in and of itself, that Katie, the alleged victim
           here, was or was not truthful.

           Dr. D'Urso's testimony may be considered as
           explaining certain behavior of the alleged victim of
           child sexual abuse . . . . if proven, may help explain why
           a sexually abused child may delay reporting sexual
           abuse.

           To illustrate, in a burglary or theft case involving an
           adult property owner, if the owner did not report the
           crime for several years, your common sense might tell
           you that the delay reflected a lack of truthfulness on the
           part of the owner. In that case, no expert would be
           offered to explain the conduct of the victim, because
           that conduct is within the common experience and
           knowledge of most jurors.

           Here, Dr. D'Urso testified that, in child sexual abuse
           matters, children respond differently than do adult
           victims. This testimony was admitted only to explain
           that the behavior of the alleged victim was not
           necessarily inconsistent with sexual abuse.

           The weight to be given to Dr. D'Urso's testimony is
           entirely up to you. You may give it great weight or
           slight weight, or any weight in between, or you may, in
           your discretion, reject it entirely.

           You may not consider the expert testimony as in any
           way proving that defendant committed, or did not
           commit, any particular act of abuse. Testimony as to
           [CSAAS] is offered only to explain certain behavior of
           an alleged victim of child sexual abuse.

     As mentioned, the jury found defendant guilty of both charges. The court

denied his motion to set aside the verdict.       Defendant was subsequently

                                                                        A-1318-16T4
                                      13
sentenced to a sixteen-year prison term subject to an eight-year parole

disqualifier, concurrent to a four-year prison term. However, as noted, a fourth

amended JOC mistakenly provided the sixteen-year term was subject to NERA.

Defendant's sentences were consecutive to his Maryland sentence for sexually

abusing Katie.

        In his appeal, defendant agues:

              POINT I

              THE JURY'S EXPOSURE TO UNRELIABLE
              EXPERT TESTIMONY REGARDING [CSAAS],
              COUPLED    WITH   PREJUDICIAL JURY
              INSTRUCTIONS    REGARDING     SUCH
              TESTIMONY, REQUIRES REVERSAL. (NOT
              RAISED BELOW).

                    A. As Determined Pursuant to the Supreme
                    Court's State v. J.L.G.[3] Remand Order,
                    Evidence Concerning Child Sexual Assault
                    Accommodation Syndrome Fails the Reliability
                    Requirement Under N.J.R.E. 702.

                    B. The Court Improperly Bolstered the CSAAS
                    Testimony By Issuing Both the CSAAS Model
                    Jury Charge and the Expert Jury Charge.

                    C. The Cumulative Impact of These Errors
                    Warrant[] Reversal   of     [Defendant's]
                    Convictions.



3
    State v. J.L.G., 234 N.J. 265 (2018).
                                                                        A-1318-16T4
                                          14
POINT II

[DEFENDANT] DID NOT KNOWINGLY WAIVE
HIS RIGHT TO COUNSEL. MOREOVER, THE
COURT'S FAILURE TO APPOINT STAND[-]BY
COUNSEL      WAS      FUNDAMENTALLY
ERRONEOUS.

     A. [Defendant] Did Not Knowingly and
     Intelligently Waive His Right to Counsel, Given
     that the Court Failed to Advise Him of the
     Elements of the Charged Offenses and Possible
     Defenses.

     B. When [Defendant] Claimed His Attorney
     Physically Assaulted Him, the Court Should
     Have Ruled that attorney was Conflicted Out of
     the Case, Rather than Ruling It Was Grounds for
     [Defendant] to Represent Himself.

     C. The Court Should Have Appointed Stand[-]by
     Counsel.

POINT III

GIVEN THAT THE ENDANGERING THE
WELFARE INSTRUCTION ENCOMPASSED BOTH
DIGITAL PENETRATION AND KISSING ON THE
MOUTH, AND THE JURY WAS NEVER ISSUED A
UNANIMITY    CHARGE    OR  A   SPECIAL
INTERROGATORY, THE CONVICTION ON THAT
COUNT IS FATALLY FLAWED, AND MUST BE
REVERSED. (NOT RAISED BELOW).

POINT IV

DURING ITS PRELIMINARY INSTRUCTIONS,
THE COURT ERRONEOUSLY CHARGED THE

                                                       A-1318-16T4
                       15
      JURY ON REASONABLE DOUBT. (NOT RAISED
      BELOW).

      POINT V

      THE CASE SHOULD BE REMANDED FOR
      RESENTENCING, BECAUSE THE SENTENCE IS
      MANIFESTLY EXCESSIVE    AND UNDULY
      PUNITIVE.

            A. The 85% Parole Ineligibility Period Must Be
            Removed From the Sentence, Because the
            Charged Offenses Occurred Before the 'New
            NERA' Statute Went into Effect.

            B. The Court Ascribed Undue Weight to
            Aggravating     Factor    Three    Based     on
            [Defendant]'s Classification as Repetitive and
            Compulsive, Given that He Will Likely Undergo
            Rehabilitative Treatment and Will Be Supervised
            Upon Release.

            C. [Defendant] Is Entitled to Over Two Years of
            Prior Service Credit.

Defendant's reply brief argues:

      POINT I

      WITHOUT CONDUCTING AN ADEQUATE VOIR
      DIRE, KNOWLEDGE AND UNDERSTANDING OF
      THE ESSENTIAL ELEMENTS AND DEFENSES OF
      THE CHARGES CANNOT BE IMPUTED TO A PRO
      SE DEFENDANT. THE STATE'S ASSERTION
      OTHERWISE IS WITHOUT MERIT.

Defendant filed a supplemental letter brief, presenting the following point:


                                                                    A-1318-16T4
                                  16
            STATE V. J.L.G. APPLIES RETROACTIVELY TO
            THIS CASE, AND THE IMPROPER ADMISSION OF
            EXPERT TESTIMONY ON [CSAAS] REQUIRES
            REVERSAL OF DEFENDANT'S CONVICTIONS.

                   A. J.L.G. Announced A New Rule of Law: Expert
                   Testimony About CSAAS Is Inadmissible. That
                   New Rule Should Be Accorded Complete
                   Retroactivity, Or at The Very Least, Pipeline
                   Retroactivity. When That New Rule Is Applied to
                   This Case, It Necessitates Reversal of
                   Defendant's Convictions.

                         i. Because the new rule rectifies a problem
                         in the law that substantially impaired the
                         jury's truth-finding function, it must be
                         given full retroactive effect. In the
                         alternative, pipeline retroactivity is
                         required.

                         ii. The improper admission of CSAAS
                         expert testimony in this case was harmful
                         error.

                                        II.
                                        A.

      We begin by addressing defendant's contention the trial court erred by

allowing Dr. D'Urso to provide CSAAS testimony in light of J.L.G.'s holding

that the testimony is not sufficiently reliable expert testimony, and his claim the

trial court improperly bolstered the testimony by charging the jury on both

CSAAS and expert witness testimony. Because no objection was made at trial,

we review the issue for plain error.

                                                                           A-1318-16T4
                                       17
      Under the plain error standard, we disregard any error or omission by the

trial court "unless it is of such a nature as to have been clearly capable of

producing an unjust result . . . ." R. 2:10-2; see also State v. Santamaria, 236

N.J. 390, 404 (2019). "To warrant reversal[,] . . . an error at trial must be

sufficient to raise 'a reasonable doubt . . . as to whether the error led the jury to

a result it otherwise might not have reached.'" State v. Funderburg, 225 N.J. 66,

79 (2016) (quoting State v. Jenkins, 178 N.J. 347, 361 (2004)).

      During the pendency of this appeal, our Supreme Court issued its opinion

in J.L.G., where it partially overturned its holding in State v. J.Q., 130 N.J. 554

(1993). The Court held:

             Based on what is known today, it is no longer possible
             to conclude that CSAAS has a sufficiently reliable basis
             in science to be the subject of expert testimony. We
             find continued scientific support for only one aspect of
             the theory — delayed disclosure — because scientists
             generally accept that a significant percentage of
             children delay reporting sexual abuse.

             We therefore hold that expert testimony about CSAAS
             in general, and its component behaviors other than
             delayed disclosure, may no longer be admitted at
             criminal trials. Evidence about delayed disclosure can
             be presented if it satisfies all parts of the applicable
             evidence rule. In particular, the State must show that
             the evidence is beyond the understanding of the average
             juror.



                                                                             A-1318-16T4
                                        18
            [J.L.G., 234 N.J. at 272 (citing N.J.R.E. 702) (emphasis
            added).]

      The Court recognized the limited admissibility of CSAAS expert

testimony "will turn on the facts of each case." 234 N.J. at 272. Thus, when a

victim gives "straightforward reasons about why [he or] she delayed reporting

abuse, the jury [does] not need help from an expert to evaluate [his or] her

explanation. However, if a child cannot offer a rational explanation, expert

testimony may help the jury understand the witness's behavior." Ibid. Although

J.L.G. permits expert testimony about delayed disclosure or causes for delayed

disclosure; "[t]he testimony should not stray from explaining that delayed

disclosure commonly occurs among victims of child sexual abuse, and offering

a basis for that conclusion." Id. at 303. For example, we subsequently found it

improper for a CSAAS expert to testify that the five CSAAS categories of

behavior "may be behaviors exhibited by a truthful child sex abuse victim."

State v. G.E.P., 458 N.J. Super. 436, 450-51 (App. Div. 2019). Admissibility of

CSAAS expert testimony, nevertheless, may be harmless "in light of the

overwhelming evidence of [a] defendant's guilt." J.L.G., 234 N.J. at 306.

      Because the J.L.G. Court did not opine with respect to whether its holding

applied retroactively, we directly addressed the issue in G.E.P. We held the

J.L.G. holding "should be given at least pipeline retroactivity," rendering it

                                                                        A-1318-16T4
                                      19
applicable to all cases in which the parties have not exhausted all avenues of

direct review when the Court issued its opinion in J.L.G. G.E.P. 458 N.J. Super.

at 448. Since this is the situation here, J.L.G. applies to defendant's appeal.

      Guided by the principles of J.L.G., we conclude there was no plain error

in the admission of Dr. D'Urso's CSAAS testimony. The court's jury instructions

on expert testimony, along with the special CSAAS jury instructions that Dr.

D'Urso did not know anything about the specific facts and circumstances of

Katie's allegations, mitigated the negative impact his testimony may have had

on the jury. We find no merit to defendant's contention the issuance of both the

expert testimony and CSAAS testimony jury charges impermissibly created an

impression that Dr. D'Urso rendered an opinion that Katie's allegations were

credible.

      Clearly, the jury had to resolve the credibility of Katie's approximately

six-year delay in reporting defendant's assault. Even though a child sex-abuse

victim's delayed response was an element of Dr. D'Urso's CSAAS testimony, he

did not opine – and the jury was directed not to imply from his testimony – that

Katie's delayed disclosure proved she was assaulted by defendant. The jury had

the benefit of evaluating Katie's credibility based upon her testimony that as a

nine-year old sex abuse victim, she felt threatened by her abuser and was


                                                                           A-1318-16T4
                                       20
uncertain what might occur if she told someone, in contrast with her more

mature revelation to her mother as a teenager concerning the sexual confusion

she was struggling with in her first boyfriend relationship, which she harkened

to the disgusting experience of defendant's abuse. Based upon our review of the

record, there was no questioning or evidence undermining Katie's testimony.

The jury had to accept or reject her testimony at face value. Considering her

testimony coupled with the court's expert and CSAAS jury instructions, we

cannot conclude Dr. D'Urso's CSAAS testimony produced the unjust result of a

guilty verdict.

                                      B.

      Defendant contends reversible error occurred because he did not

knowingly waive his right to counsel because the court: (1) was deficient in

inquiring if defendant knowingly and intelligently waived away his right to

counsel; (2) omitted options for defendant's representation by private counsel

following his claim of assault by OPD counsel; and (3) failed to appoint stand-

by counsel. Contrary to our prior conclusion in K.M.B. that a remand was in

order because defendant's constitutional right to represent himself was denied,

we find no merit to any of these contentions related to his subsequent self-

representation.


                                                                       A-1318-16T4
                                     21
      At the risk of being repetitive from K.M.B., we reiterate defendant's right

to self-representation is well settled. A criminal "[d]efendant possesses both the

right to counsel and the right to proceed to trial without counsel." State v.

DuBois, 189 N.J. 454, 465 (2007). In State v. Crisafi, 128 N.J. 499, 509 (1992),

the Court explained a defendant may "exercise the right to self-representation

only by first knowingly and intelligently waiving the right to counsel."

            [W]hen determining whether a waiver of counsel is
            knowing and intelligent, trial courts must inform
            defendant of: (1) the nature of the charges, statutory
            defenses, and possible range of punishment; (2) the
            technical problems associated with self-representation
            and the risks if the defense is unsuccessful; (3) the
            necessity that defendant comply with the rules of
            criminal procedure and the rules of evidence; (4) the
            fact that lack of knowledge of the law may impair
            defendant's ability to defend himself; (5) the impact
            that the dual role of counsel and defendant may have;
            and (6) the reality that it would be unwise not to accept
            the assistance of counsel.

            [DuBois, 189 N.J. at 467 (citing Crisafi, 128 N.J. at
            511-12).]

      In State v. Reddish, 181 N.J. 553 (2004), the Court added additional

requirements to the process, specifically that:

            (1) the discussions should be open-ended for
            defendants to express their understanding in their own
            words; (2) defendants should be informed that if they
            proceed pro se, they will be unable to claim they
            provided ineffective assistance of counsel; and (3)

                                                                           A-1318-16T4
                                       22
             defendants should be advised of the effect that self-
             representation may have on the right to remain silent
             and the privilege against self-incrimination.

             [DuBois,189 N.J. at 468 (citing Reddish, 181 N.J. at
             594-95).]

      "A defendant's right of self-representation is not absolute, however, and it

cannot be used to jeopardize the State's equally strong interest in ensuring the

fairness of judicial proceedings and the integrity of trial verdicts." State v. King,

210 N.J. 2, 18 (2012) (citing State v. McNeil, 405 N.J. Super. 39, 51 (App. Div.

2009)). "There may be times . . . when the defendant will be required to cede

control of his defense to protect the integrity of the State's interest in fair trials

. . . ." Reddish, 181 N.J. at 587.

      When making inquiry, however, the judge's "goal is not to explore a

defendant's familiarity with 'technical legal knowledge[,]' for that is not

required." King, 210 N.J. at 19 (alteration in original) (quoting Reddish, 181

N.J. at 595). "Rather 'the trial court must question [the] defendant to ascertain

whether he actually understands the nature and consequences of his waiver.'"

Ibid. (quoting Reddish, 181 N.J. at 594). Finally, if the appropriate colloquy is

conducted and it is determined the defendant's waiver of counsel is knowing and

voluntary, that choice "must be honored" even if the court feels it is a "poor" or



                                                                              A-1318-16T4
                                         23
"unwise" one. State v. Gallagher, 274 N.J. Super. 285, 296 (App. Div. 1994);

State v. Thomas, 362 N.J. Super. 229, 242-43 (App. Div. 2003).

      Based on our review of the record, we are convinced that throughout the

entirety of the numerous proceedings where the court interacted with defendant

following our remand, these principles were followed, and defendant's right to

counsel was not denied. Specifically, the State correctly points to: (1) the

October 27, 2015 voir dire of defendant and his decision to retain OPD counsel;

(2) the November 5, 2015 self-representation request and voir dire; (3)

defendant's complaints about OPD counsel as stand-by counsel; (4) defendant's

request to be relieved of OPD counsel as stand-by counsel November, 18, 2015;

(5) his request to have OPD counsel, as stand-by counsel, step in to represent

him on the second day of trial December 9, 2015; (6) the request for

representation by OPD counsel following the mistrial; (7) defendant's March 2,

2016 accusations that OPD counsel was keeping him in the dark, and his request

to fire OPD counsel was denied; (8) defendant's outburst during the jury voir

dire stating he was firing OPD counsel; (9) defendant's letter accusing OPD

counsel of assaulting him and his subsequent pro se request; (10) defendant's

March 10, 2016 voir dire; and (11) the motion by OPD counsel to be relived as

counsel and the letter from the OPD read into the record.


                                                                       A-1318-16T4
                                     24
      While the court never explained to defendant on the record in "colloquial

terms" the language of his indictment to ensure he understood the charges, it is

apparent from the November 5, 2015 voir dire that defendant was fully aware of

the charges against him and that he understood them. In fact, he was astute

enough to correct the court that his first-degree conviction was not subject to

NERA. And even though his summation left a lot to be desired, his argument

that there was no proof of assault was a logical theory given there was no

corroborative evidence of Katie's accusations.

      We also find no merit to defendant's claim the court erred in not providing

him stand-by counsel.      The appointment of stand-by counsel for a self-

represented defendant is mandatory only in capital cases. Reddish, 181 N.J. at

603-04. Nevertheless, it is "long recognized by our case law" that the courts

should "assign 'stand-by' counsel to aid and advise a pro se litigant." State v.

Slattery, 239 N.J. Super. 534, 549 (1990); see also State v. Sinclair, 49 N.J. 525,

552 (1967). The trial court did not abuse its discretion in not assigning stand-

by counsel to defendant. Defendant had already represented himself with stand-

by counsel during the second trial that ended in a mistrial due to juror

misconduct.    After the court granted the motion by OPD counsel to be

discharged and the OPD was relieved as counsel due to defendant's belated


                                                                           A-1318-16T4
                                       25
assault allegations against OPD counsel and defendant's "manipulative" and

"antagonistic" behavior, defendant neither requested stand-by counsel nor the

opportunity to retain private counsel.        And considering, defendant was

continually represented by the OPD until the court relived it from representing

defendant, there is no indication in the record that defendant's ability to retain

private counsel was realistic, or just another attempt to avoid a fair and just

adjudication of Katie's accusations. Considering defendant's apparent strategy

to repeatedly abuse the criminal justice system regarding his right to legal

representation, we discern no reason why the court had to sua sponte appoint an

attorney to serve as stand-by counsel or afford him time to retain private counsel.

                                        C.

      Defendant raises another plain error contention that the court should have

issued a special unanimity instruction or a verdict sheet requiring the jury to

express a unanimous verdict as to either the open-mouthed kissing or digital

insertion theories because the State proffered to prove the charge of endangering

a minor. We see no unjust result.

      To be sure, a jury verdict must be unanimous to convict a defendant of a

crime. State v. Parker, 124 N.J. 628, 633 (1991); see also R. 1:8-9. "[T]he

unanimous jury requirement impresses on the trier of fact the necessity of


                                                                           A-1318-16T4
                                       26
reaching a subjective state of certitude on the facts in issue." Parker, 124 N.J.

at 633 (quoting United States v. Gipson, 553 F.2d 453, 457 (5th Cir. 1977)).

The consensus of a jury requires "substantial agreement as to just what a

defendant did." State v. Frisby, 174 N.J. 583, 596 (2002) (quoting Gipson, 553

F.2d at 457). In most instances, a general unanimity instruction will suffice

without any special additional instructions.         Id. at 597.    Such a special

instruction may only be necessary in situations where:

               (1) a single crime could be proven by different theories
               supported by different evidence, and there is a
               reasonable likelihood that all jurors will not
               unanimously agree that the defendant's guilt was
               proven by the same theory; (2) the underlying facts are
               very complex; (3) the allegations of one count are either
               contradictory or marginally related to each other; (4)
               the indictment and proof at trial varies; or (5) there is
               strong evidence of jury confusion.

               [State v. Cagno, 211 N.J. 488, 517 (2012) (citing
               Frisby, 174 N.J. at 597).]

      As the Court explained in Parker, when a series of alleged criminal acts

committed by a defendant involves acts that are "conceptually similar," no

special jury instruction on unanimity is required to segregate those acts. 124

N.J. at 639.

      The State's theory that defendant endangered a minor through kissing or

digital penetration are conceptually similar. The theories are not completely

                                                                           A-1318-16T4
                                         27
distinct sets of events leading to the outcome; the kissing and insertion are

alleged to have taken place as a single set of acts, not as separate theories of

events. There is no genuine possibility of jury confusion about its responsibility

to unanimously find defendant's conduct endangered the morals of Katie. The

allegations are not confusing, nor contradictory. Consequently, the lack of a

unanimity charge did not cause an unjust result, let alone mere error by the court.

                                        D.

      As for the remaining arguments raised by defendant, including those

raised in his self-represented supplemental brief, they are without sufficient

merit to warrant discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed and remanded. We do not retain jurisdiction.




                                                                           A-1318-16T4
                                       28